o Oo HN DO OH Be WD LY

bo BR BK BY Bw HN NR DD NRO OR Re ee ea eee ee
on DN OH RP WwW NY KF Oo Oo mO HY Da NH BR WH HN KF OC

U.S. DISTRICT COURT

 

 

 

 

 

| JUN 15 2021
i | }
CENTRAL DIS ICT GF ee |
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case No. 5:20-cr-00095-JGB
Plaintiff, ) ORDER OF DETENTION AFTER
) HEARING [Fed. R. Crim. P. 32.1(a)(6);18
y U.S.C. § 3143(a)]
. )
GAVIN McLEAN FRASER,
2)
Defendant. )
)
The defendant having been arrested in this District pursuant to a warrant issued by
the United States District Court for the District of Oregon for alleged violations of the terms

and conditions of supervision; and

The Court having conducted a detention hearing pursuant to Federal Rule of
Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

The Court finds that:

A. (X) The defendant has not met defendant’s burden of establishing by clear and
convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
or (c). This finding is based on: nature of current allegations, including allegations of
possession of a firearm and a controlled substance and leaving the district of supervision without

permission, ongoing substance abuse, criminal history

 
oO me NN DO WH BR ]H NH

NO HB NH LH NY BP NY BD ROR OR Re ee ee ee lh
oO ND OO PF BD NYO KF DOD O© CO sD DB WH BP WO wo HF OC

 

 

and

B. (X) The defendant has not met defendant’s burden of establishing by clear and
convincing evidence that he is not likely to pose a danger to the safety of any other
person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
based on: nature of current allegations, including allegations of possession of a firearm and a

controlled substance and leaving the district of supervision without permission, ongoing substance

abuse, criminal history

IT THEREFORE IS ORDERED that the defendant be detained pending further

revocation proceedings.

Dated: be { Zy/2
HN D. EARLY
United States Magistrate dindge

 
